DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bahner et al (US PG Pub No. 2009/0013965) in view of Ludwig (US PG Pub No. 2005/0263130).
Regarding Claim 1, Bahner teaches A carburetor assembly (1 figure 1) comprising a control unit (21 figure 1 ECU) , an air channel (3 figure 1), a throttle valve (4 figure 1), a choke valve (6 figure 1), a pulsed fuel valve (44 figure 1), and a fuel supply line (18 figure 1), running between the fuel valve (20 figure 1) and a fuel outlet (43 figure 1) that is arranged to supply fuel to air running in the air channel (3 figure 1), wherein the control unit (21 figure 1) is adapted to control the fuel valve to supply fuel in accordance with a certain start setting (paragraph 33-36), wherein the choke valve (6 figure 1) can be open or closed in said certain start setting (paragraph 33-36 34 in particular), wherein the carburetor 45 figure 1 paragraph 33) that in turn comprises a choke detector part (45 figure 1) that at least indirectly is mounted to a choke shaft that is connected to the choke valve 
Bahner does not explicitly teach however Ludwig teaches such that the choke detector part (22, 24 figure 1 and 2) is arranged to rotate together with the choke valve, wherein the rotation angle detector assembly further comprises a choke sensor device (26 figure 1) that is connected to the control unit (30 figure 1) and is adapted to be affected by the choke detector part such that the choke sensor device provides different output signals to the control unit in dependence of whether the choke valve is open or closed (abstract position of switching flap is detected).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Bahner based on the teachings of Ludwig to teach such that the choke detector is arranged to rotate together with the choke valve, wherein the rotation angle detector assembly further comprises a choke sensor device that is connected to the control unit and is adapted to be affected by the choke detector part such that the choke sensor device provides different output signals to the control unit in dependence of whether the choke valve is open or closed. The motivation would be to ensure operability of switching flap (Ludwig paragraph 8).
Regarding claim 2, Bahner and Ludwig teach the limitations of claim 1.
Bahner further teaches wherein the control unit is adapted to determine whether the choke vale is open or closed (paragraph 37 detect position of choke flap).
Regarding claim 5, Bahner and Ludwig teach the limitations of claim 1.
Bahner does not explicitly teach however Ludwig teaches wherein the choke detector part is constituted by a choke magnet (22, 24 figure 1) and that the choke sensor device (26 figure 1) is constituted by a choke magnetic field sensor, that is adapted to be affected by magnetic fields of the choke magnet (abstract).
(Ludwig paragraph 8).
Regarding claim 6, Bahner and Ludwig teach the limitations of claim 5.
Bahner does not explicitly teach however Ludwig teach the choke magnetic field sensor (26 figure 1) is the same as the throttle magnetic field sensor (figure 2 abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Bahner based on the teachings of Ludwig to teach the choke magnetic field sensor is the same as the throttle magnetic field sensor. The motivation would be to ensure operability of switching flap (Ludwig paragraph 8).
Regarding claim 7, Bahner and Ludwig teaches the limitations of claim 6.
Bahner does not explicitly teach however Ludwig teaches the rotation angle detector assembly (26 figure 1) comprises a magnetically conducting metal part (22, 24 figure 1) that in at least one choke position is arranged to be positioned between the choke magnet and the throttle magnetic field sensor (figure 2 abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bahner based on the teachings of Ludwig to teach the rotation angle detector assembly comprises a magnetically conducting metal part that in at least one choke position is arranged to be positioned between the choke magnet and the throttle magnetic field sensor. The motivation would be to ensure operability of switching flap (Ludwig paragraph 8).


Regarding claim 8, Bahner and Ludwig teach the limitations of claim 6.
Bahner further teaches enabling the control unit to determine that the choke valve is closed, and to control the fuel supply accordingly (paragraph 33-36).
Bahner does not explicitly teach however Ludwig teaches when the choke valve (10 figure 1) is in a closed position, the throttle magnetic field sensor is arranged to output signals to the control unit that indicate a determined opening degree of the throttle valve that is unique for the present running condition (abstract paragraph 9)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Bahner based on the teachings of Ludwig to teach teaches when the choke valve is in a closed position, the throttle magnetic field sensor is arranged to output signals to the control unit that indicate a determined opening degree of the throttle valve that is unique for the present running condition. The motivation would be to ensure operability of switching flap (Ludwig paragraph 8).
Regarding claim 9, Bahner and Ludwig teach the limitations of claim 6.
Bahner does not explicitly teach however Ludwig teaches the throttle magnetic field sensor comprises at least magnetic field sensor elements where at least the magnetic field sensor elements are arranged to detect mutually perpendicular magnetic fields (26 figure 1 paragraph 33).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Bahner based on the teachings of Ludwig to teach teaches the throttle magnetic field sensor comprises at least magnetic field sensor elements where at least the magnetic field sensor elements are arranged to detect mutually perpendicular magnetic fields. The motivation would be to ensure operability of switching flap (Ludwig paragraph 8).
	Ludwig does not teach that the magnetic field sensor elements are at least 2 field sensors. However it is generally known that more sensors aid in accuracy. Therefore It would have been obvious to one of ordinary skill in the art at the effective filing date to modify a magnetic field sensor to 2 field St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, Bahner and Ludwig teach the limitations of claim 1.
Bahner further teach the rotation angle detector assembly (45 figure paragraph 33)
Bahner does not explicitly teach however Ludwig teaches a separate choke magnetic field sensors (26 figure 1) arranged to detect the magnetic fields of the choke magnet (22, 24 figure 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Bahner based on the teachings of Ludwig to teach teaches a separate choke magnetic field sensors arranged to detect the magnetic fields of the choke magnet. The motivation would be to ensure operability of switching flap (Ludwig paragraph 8).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bahner et al (US PG Pub No. 2009/0013965) and Ludwig (US PG Pub No. 2005/0263130) in view of Bianchi (US Patent No. 4,391,249)
Regarding claim 3, Bahner and Ludwig teach the limitations of claim 1. 
Bahner does not explicitly teach however Ludwig teaches said throttle detect part (24, 22 figure 1) is arranged to rotate together with the throttle valve (10 figure 1).
. The motivation would be to ensure operability of switching flap (Ludwig paragraph 8).
Bahner and Ludwig does not explicitly teach however Bianchi teaches
wherein the rotation angle detector assembly (13, 30 8 figure 1A) further comprises a throttle sensor (30 figure 1 column 2 line 65-70 inductive device) device that is connected to the control unit and is adapted to be affected by said throttle detector part such that the throttle sensor device provides different output signals to the control unit in dependence of an opening degree of the throttle valve, enabling the control unit to determine an opening degree of the throttle valve (column 2 line 65-70 and column 3 line 1-5 angular position of throttle)
 wherein the rotation angle detector assembly comprises at least one throttle detector part (figure 1A) that at least indirectly mount to a throttle shaft (figure 1A) that is connected to the throttle valve (4 figure 1A). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Bahner and Ludwig based on the teachings of Bianchi to teach wherein the rotation angle detector assembly further comprises a throttle device that is connected to the control unit and is adapted to be affected by said throttle detector part such that the throttle sensor device provides different output signals to the control unit in dependence of an opening degree of the throttle valve, enabling the control unit to determine an opening degree of the throttle valve the rotation angle detector assembly comprises at least one throttle detector part that at least indirectly mount to a throttle shaft that is connected to the throttle valve. The motivation would be to effectively control the engine.
Regarding claim 4, Bahner Ludwig and Bianci teaches the limitations of claim 3. 
Bahner does not explicitly teacher however Ludwig teaches each throttle detector part is constituted by a corresponding throttle magnet (22, 24 figure 1) and the throttle sensor device (26 figure 1) is constituted by a throttle magnetic field sensor that is adapted to be affected by magnetic fields of said throttle magnet (abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747